Citation Nr: 1531202	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-08 907	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nerve disorder, multiple sclerosis with spastic paraparesis, also previously claimed as nerve disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for a nerve disorder formerly claimed as multiple sclerosis.  The Veteran submitted evidence material to the claim in November 2004.  Under Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014), as evidence was submitted within one year of the June 2004 decision, the claim did not become final.  See also 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO again denied the claim in March 2007 and November 2009 before issuing a statement of the case in March 2012.  The Veteran then submitted his substantive appeal in March 2012 in which he requested an opportunity to testify before the Board.  A hearing was scheduled for May 2015, but was cancelled by the Veteran.  38 C.F.R. § 20.704.

The Veteran's claim for service connection for multiple sclerosis with spastic paraparesis was denied in July 1999.  Before reaching the merits of the Veteran's claim, therefore, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has therefore been styled as set forth above.  


FINDINGS OF FACT

1.  In a July 1999 decision, the RO denied entitlement to service connection for multiple sclerosis with spastic paraparesis.  The Veteran did not file a notice of disagreement with respect to this decision and no new evidence was received within one year of its issuance.

2.  Evidence received since the July 1999 RO decision became final relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for multiple sclerosis with spastic paraparesis.  

3.  The medical evidence indicates that the Veteran manifested symptoms of multiple sclerosis with spastic paraparesis within seven years of active military service.


CONCLUSIONS OF LAW

1.  A July 1999 rating decision which denied service connection for multiple sclerosis with spastic paraparesis is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999).

2.  The evidence received subsequent to the July 1999 rating decision is new and material; and the claim for service connection for multiple sclerosis with spastic paraparesis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303, 20.1105 (2014).

3. The criteria for entitlement to service connection for multiple sclerosis with spastic paraparesis have been met. 38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  New and material evidence

In a July 1999 decision, the RO denied entitlement to service connection for multiple sclerosis with spastic paraparesis as a result of exposure to herbicides.  The Veteran did not file a notice of disagreement with regard to this decision and no new evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  No additional communication was received from the Veteran until his application to reopen the claim in 2004.

The evidence that has been added to the Veteran's claims file since the July 1999 decision consists of private and VA treatment records and multiple lay statements from the Veteran's family, friends, and fellow servicemen.  The medical evidence indicates that the Veteran has been diagnosed with multiple sclerosis from at least October 1981 and that he was manifesting symptoms of the disease within seven years of discharge from the military.  38 C.F.R. § 3.307.  Multiple lay statements outline observable symptoms within the seven year presumptive period after service, and an October 2009 medical report found that symptoms noticed as early as 1973 were likely the earliest manifestations of primary progressive multiple sclerosis with spastic paraparesis.    

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for finding that evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence that has been added to the Veteran's claims file since the July 1999 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the claim and medical evidence finding that the Veteran manifested symptoms of multiple sclerosis within the seven year presumptive period for this condition.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in July 1999, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within the presumptive period after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).   

The presumptive period for multiple sclerosis is seven years from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a). In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that his multiple sclerosis with spastic paraparesis had its onset within seven years of military service or was a result of Agent Orange exposure in service.  The Veteran's service treatment records do not document symptoms of multiple sclerosis in service.  His Report of Medical Examination dated in August 1968 was normal.  However, starting in approximately 1973, the Veteran reported weakness and numbness in his legs.  

The Veteran reported that he was athletic and, while running, he noticed recurrent low back pain, weakness and numbness of the right leg along with balance problems.  He indicated that he went to several doctors, but that no one was able to offer a definitive diagnosis.  He was eventually diagnosed as having multiple sclerosis in October 1981 at the Mayo Clinic.  Since that time, he had been treated for back and nerve related problems and the medical evidence, was generally indicative of multiple sclerosis, although some providers had doubted the diagnosis. 

In support of his claim, the Veteran submitted multiple lay statements indicating that the Veteran began to have trouble with his mobility beginning in approximately 1973.  These statements indicate that the Veteran began having problems with numbness and tingling in his legs and that, as a result, he had difficulty participating in group athletic activities.  

The Veteran also submitted the October 2009 report of the Associate Chief of Neurology at the University of Miami Miller School of medicine.  The physician reviewed the Veteran's extensive medical history and the Veteran's reported symptoms, including the lay statements submitted by the Veteran.  

After examining the Veteran, the physician concluded that the Veteran had primary progressive multiple sclerosis (MS) and that it was most likely that the symptoms and signs of MS dated back to 1973 when the Veteran first noted numbness, tingling sensations and clumsiness in his legs.  These signs and his functional decline were evident to those who knew him during the 1970s.  The physician then noted that, had MRI scanning been available at that time, it was very likely the scans would have detected white matter lesions characteristic of MS in the brain and spinal cord.  But since that technology was not available until the late 1980s, the diagnosis of MS was delayed for many years.

Based on the foregoing, the Board finds that service connection for multiple sclerosis with spastic paraparesis is warranted.  The Veteran has been found to have symptoms of this disorder within the seven year presumptive period for this condition under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  Reasonable doubt has arisen and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim of entitlement to service connection for a nerve disorder, multiple sclerosis with spastic paraparesis, is reopened.

Service connection for a nerve disorder, multiple sclerosis with spastic paraparesis, is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


